MEMORANDUM **
Christopher Burns, a California state prisoner, appeals the dismissal as untimely of his habeas corpus petition brought under 28 U.S.C. § 2254. He contends that the district court erred in granting him equitable tolling of the statute of limitations for the time his attorney abandoned his state court habeas case, but denying him additional equitable tolling for the eight months his new attorney spent preparing the state court petition. This contention lacks merit because Burns’ new attorney did not file his federal petition until almost eleven months after the denial of the state court petition became final. See Guillory v. Roe, 329 F.3d 1015, 1018 (9th Cir.) (affirming denial of equitable tolling where petitioner allowed eight months to pass before filing federal petition), cert. denied, — U.S.-, 124 S.Ct. 449, 157 L.Ed.2d 324 (2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.